DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. 

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2020.
Applicant’s election without traverse of the species silicon dioxide, maleimide-based crosslinking agent, and OH group containing compound co-crosslinking agent in the reply filed on 07/14/2020 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2020.
Claims 1-6, 11, 13, and 14, are elected and being examined.

Response to Amendment
The previous rejections are maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 11, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0199549 A to Shin (hereinafter Shin), and in further view of WO 2016/099988 A1 to Gorodisher et al. (hereinafter Gorodisher), and in further view of US 5,639,808 A to Coggio et al. (hereinafter Coggio).

Regarding claims 1-6, 11, 13, and 14, Shin teaches a composition comprising 0.1-20 wt% of bismaleimide resin, 0.1-20 wt% of a benzoxazine monomer resin, 1-50 wt% of an epoxy phenol novolac, and 1-50 wt% an acrylic resin monomer (para 4) used in the field of adhesives for electronic devices (See abstract, para 1-2). Shin further teaches the bismaleimide is BMI-5100, (para 5), specifically 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide (See 
Shin specifically teaches in Table 1, 35.03 wt% of filler in 100 parts of total composition that does not include a solvent, (para 40), i.e. dry weight is calculated without solvent as cited in para 26 of the Applicant’s specification. The above meets the claimed amount of optional filler cited in claim 1. Furthermore, Shin teaches the composition has 0.1-20 wt% of a benzoxazine monomer resin, (para 4). In the above, if there is 35.03 parts of filler, the 0.1 wt%-20 wt% of benzoxazine monomer resin correlates to 0.1 to 17 parts of benzoxazine monomer resin in the composition, or 0.1 parts benzoxazine monomer per 64.87 total parts without filler and 17 parts benzoxazine monomer per 47.97 total parts without filler, or 0.15-35.5 wt% of benzoxazine monomer resin in the composition without filler, which overlaps and meets the claimed amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Shin does not explicitly teach the benzoxazine compound having formula (I). 
However, Gorodisher teaches a curable benzoxazine composition used in the field of conducting adhesives for electronic devices (page 22, para 3, and abstract), which is in the same field of electronic adhesives cited above in Shin. Gorodisher further teaches the benzoxazine 
    PNG
    media_image1.png
    131
    564
    media_image1.png
    Greyscale
, (page 27), which meets the claimed formula wherein R1 and R2 are H cited in claims 1 and 2. Gorodisher also teaches the composition can further include epoxy resins (page 19) such as epoxy phenol-novolac resins (page 20), which demonstrates compatibility and suitability for use with the epoxy novolac resin cite above in Shin. Gorodisher further teaches the above benzoxazine resin has better thermal stability with flexible solids, (page 2, para 5 to page 3, para 1, and page 30).
It would have been obvious to one ordinarily skilled in the art to use the benzoxazine resin of Gorodisher for the benzoxazines in Shin because Gorodisher teaches the same field of electronic adhesives as cited above in Shin, Gorodisher also teaches the composition can further include epoxy resins (page 19) such as epoxy phenol-novolac resins (page 20), which demonstrates compatibility and suitability for use with the epoxy novolac resin cite above in Shin, and Gorodisher further teaches the above benzoxazine resin has better thermal stability with flexible solids, (page 2, para 5 to page 3, para 1, and page 30).
Shin does not explicitly teach the flame retardant. 
However, Coggio teaches a thermosetting resin composition comprising a thermosetting resin, a curative, and a cyclophosphazene flame retardant (See abstract), wherein the thermosetting resin include epoxy resins (col 4, ln 55-66). Coggio further teaches the thermosetting resin composition is used in the field of adhesives and sealants for electronic semiconductors and prepregs (col 7, ln 44-67), which is in the same field of electronic adhesives 
It would have been obvious to one ordinarily skilled in the art to further include the amount of cyclophoshazene flame retardant of Coggio in the composition of Shin because Coggio teaches the same field of electronic adhesives as cited above in Shin, Coggio further teaches the cyclophosphazene improves flame retardancy without negatively affecting the key performance properties of the resin system. (col 4, ln 21-25).

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
On page 6-7, the Applicant argues unexpected results of superior physicochemical properties as shown by their examples and Table 4. Although the Applicant’s data and Table 4 does show good properties using the claimed benzoxazine having formula (I) when compared to other benzoxazine compounds, the Applicant’s data is not an adequate comparison to the closest prior art of Shin and furthermore, does not commensurate in scope to the claims. See MPEP 716.02 (a-e).  
As cited above, the closest prior art is Shin and the Applicant’s data from Table 4 does not seem to give a comparison to the composition of closest prior art, Shin, since it does not two curing agents of the copolymer of styrene and maleic anhydride and the bismaleimide BMI-5100, a specific phenol novolac epoxy resin, two types of curing accelerator, and specific amount ranges of filler, and BZ compound. However, Applicant’s claim 1 does not require any curing agent, does not require the curing accelerator, has the filler content as optional at a much broader range, as well as a broader range for BZ compound (I). Furthermore, claim 1 is directed a BZ compound having formula (I), wherein R1 and R2 are –H, -CH3, or –C(CH3)3, but it is unclear in the Applicant’s examples as to which specific type of BZ compound is used. It is vaguely to “BZ compound presented by formula (I).” It is unclear as to which version of the BZ compound is used.
For the above reasons, since Applicant’s data is not an adequate comparison to the closest prior art of Shin and furthermore, does not commensurate in scope to the claims, the Applicant has not met their burden in establishing unexpected results. See MPEP 716.02 (a-e).  
On page 8, the Applicant argues that Shin does not teach the claimed amount of benzoxazine content of 6-38 wt% and that the Office has not shown a calculation on how the teaching of 0.1-20 wt% of Shin overlaps with the dry weight of the resin composition without the filler. This is not persuasive because as cited above, Shin specifically teaches in Table 1, 35.03 wt% of filler in 100 parts of total composition that does not include a solvent, (para 40), i.e. dry weight is calculated without solvent as cited in para 26 of the Applicant’s specification. Furthermore, Shin teaches the composition has 0.1-20 wt% of a benzoxazine monomer resin, (para 4). 
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use for metal-clad laminate or printed circuit board) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Shin, Gorodisher and Coggio does not teach the improved properties of peeling strength, pitch heat resistance, and fish eye, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766